Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Specification
Amendment to the Specification filed on 01/03/2022 is accepted.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
This application is in condition for allowance except for the presence of claims 2 and 16 which are directed to species non-elected without traverse.  Applicant has not changed the term “adjacent” in claim 1 as stated to the Applicant in the Requirement for 

Reasons for Allowance
Claims 1, 3-6, 9-14, 17 and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art to claim 1 is considered to be Yoon (US 20120009455 A1), Yang et al. (US 20120282497 A1), Kim (US 20060060236 A1) and Kokubo et al. (US 6106972 A).  However, none of these references, either individually or in combination, teaches or fairly suggests a second battery cell array positioned inside the housing so that the first battery cell array and the second battery cell array extend substantially parallel to each other; and wherein the plurality of thermoelectric elements are arranged so that there is a first row of thermoelectric elements aligned with the first battery cell array and a second row of thermoelectric elements aligned with the second battery cell array as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIXIA ZHANG whose telephone number is (571)272-5697. The examiner can normally be reached Monday, Thursday and Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAIXIA ZHANG/Primary Examiner, Art Unit 1723